Matter of VSA Architectural Consultants, P.C. v State of New York Div. of Human Rights (2018 NY Slip Op 08567)





Matter of VSA Architectural Consultants, P.C. v State of New York Div. of Human Rights


2018 NY Slip Op 08567


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Richter, J.P., Manzanet-Daniels, Tom, Webber, Gesmer, JJ.


7894 100401/17

[*1]In re VSA Architectural Consultants, P.C., Petitioner,
vState of New York Division of Human Rights, et al., Respondents.


Bierman & Associates, New York (Mark H. Bierman of counsel), for petitioner.
Caroline J. Downey, New York State Division of Human Rights, Bronx (Toni Ann Hollifield of counsel), for State of New York Division of Human Rights respondent.

Petition to annul a final determination of respondent State of New York Division of Human Rights, dated February 3, 2017 (transferred to this Court by order of Supreme Court, New York County [Arlene P. Bluth, J.], entered July 12, 2017), dismissing the discrimination complaint of respondent Isabel Payano, unanimously dismissed, without costs, as brought by a nonaggreieved party.
Since petitioner "successfully obtained a[n]. . .order in [its] favor" before the agency, it "is not aggrieved by it, and, consequently, has no need and, in fact, no right to" challenge the order (Parochial Bus Sys. v Board of Educ. of City of N.Y. , 60 NY2d 539, 544 [1983]; see  Executive Law § 298; Matter of Westchester County Police Officers Benevolent Assn. v Public Empl. Relations Bd. of State of N.Y. , 97 NY2d 692 [2002]). Given the procedural posture of this appeal, we cannot address the validity of the Agency's jurisdictional analysis.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2018
CLERK